DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 08/05/2021. 
Claim(s) 1-4, 6-17 and 19-22 are currently pending. 
Claim(s) 1, 4, 6, 7, 15 and 17 have been amended.
Claim(s) 21-22 have been added.
Claim(s) 5 and 18 have been canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17 and 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 10 2016 202 024, Czok (see attached machine translation).
Regarding claims 1, 2, 12 and 15
Czok teaches a battery system (1) for holding battery cells (battery modules 7a and 7b comprise a plurality of individual cells 8) to form a motor vehicle battery 
a metallic housing (corresponding to housing 2 made of a metal such as, for example, aluminum) [Fig. 1 and paragraph 0013]; 
a plurality of system components (corresponding to battery components 6) configured to fasten and contact the battery cells (6) in the housing (2) (the system components, 6, include components for cooling and/or heating, components for monitoring and controlling the state of charge, mechanical fastening elements, cable harnesses, etc.) [Fig. 1, paragraphs 0016-0019]; and 
a foam body (2) held in the housing (2) configured to displace air volume (the foam body 3 is formed with a slight oversize and is inserted such that it clings to the inner contours of the housing part 2a thereby preventing relative movement between the foam and the housing) [Fig. 1, paragraphs 0005, 0007, 0015 and 0019], 
wherein the foam body (3) comprises a recess (4a and/or 4b) configured to receive a system component from the plurality of system components (recesses 4a and 4b serve to accommodate battery components 6) [paragraphs 0016-0020], 
the foam body (3) is connected to a portion (2a and/or 2b) of the housing (2) [Fig. 1 and paragraphs 0007, 0014 and 0024], 
the foam body (3) contacts the portion (2a) of the housing (2) only in selected sections (the foam body 3 is inserted into portion 2a such that it clings at least in sections of the inner contour of the same) [Fig. 1 and paragraphs 0014-0015], and


    PNG
    media_image1.png
    550
    471
    media_image1.png
    Greyscale

	With regards to the limitations “is configured to dampen vibration” and “that enable resonance frequencies to be shifted”, because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art 
Regarding claims 3 and 16
Czok teaches a battery system as set forth above, wherein the fire-retardant material comprises an expanded polypropylene material [paragraphs 0007 and 0014]. 
Regarding claims 4 and 17
Czok teaches a battery system as set forth above, wherein the recess (4a and/or 4b) has a shape that is complementary to a shape of the system component that enables the system component to be received in the recess (the recesses 4a and 4b are designed to receive system components, the components inserted with a press fit) [paragraphs 0007-0008, 0016-0017 and 0019].
Regarding claims 5 and 18
Czok teaches a battery system as set forth above, wherein the foam body is connected to a portion of the housing (the foam body 3 is connected to housing part/cover 2a) [Fig. 1, paragraphs 0015 and 0023].
	The limitation “to dampen vibration” is considered a functional limitation and is given weight to the extent that the foam body in the prior art is capable of performing the claimed function.  Since the foam body 3 of Czok is identical to the one claimed, the same is considered capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. 
Regarding claim 6
Czok teaches a battery system as set forth above, wherein the portion of the housing comprised the cover portion of the housing (the foam body 3 is connected to portion 2a, 2b or both) [Fig. 1 and paragraphs 0007, 0014 and 0024]. 
Regarding claim 7
Czok teaches a battery system as set forth above, wherein the foam body is integrally bonded to the portion of the housing (the foam body 3 is an integral part of the first housing part 2a) [Fig. 1 and paragraph 0023]. 
Regarding claims 8 and 19

Regarding claim 9
Czok teaches a battery system as set forth above, wherein the first foam body module (corresponding to foam body within housing insert 2a) has a first mass, first dampening properties, and/or first elastic properties (the foam body comprises an expanded polypropylene material comprising its associated properties) [Fig. 1, paragraphs 0007, 0014 and 0021], the second foam body module (corresponding to foam body 3 within housing part 2b) has a second mass, second dampening properties, and/or second elastic properties (the foam body comprises a material with its associated properties) [Fig. 1, paragraphs 0007, 0014 and 0021], and the first foam body module (foam body 3 within housing part 2a) and the second foam body module (foam body 3 within housing part 2b) are connected to the housing (2) (closing the housing parts by bringing the housing parts together) [Fig. 1, paragraphs 0007-0008 and 0021]. 

The limitation “to influence vibration” is considered a functional limitation and is given weight to the extent that the foam body in the prior art is capable of performing the claimed function.  Since the foam body 3 of Czok is identical to the one claimed, both in composition and position within the battery assembly, the same is considered capable of performing the claimed function.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. 
Regarding claim 10

The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The limitation “to influence vibration” is considered a functional limitation and is given weight to the extent that the foam body in the prior art is capable of performing the claimed function.  Since the foam body 3 of Czok is identical to the one claimed, both in composition and position within the battery assembly, the same is considered capable of performing the claimed function.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. 
Regarding claims 11 and 20
Czok teaches a battery system as set forth above, wherein the foam body (3) directly contacts the housing (2) and/or the system component (6) [Fig. 1, paragraphs 0007, 0014-0016 and 0021].
The limitation “to influence vibration of the housing and/or the system component” is considered a functional limitation and is given weight to the extent that the foam body in the prior art is capable of performing the claimed function.  Since the foam body 3 of Czok is identical to the one claimed, both in composition and position within the battery assembly, the same is considered capable of performing the claimed function.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. 
Regarding claim 13
Czok teaches a battery system as set forth above, wherein the metallic material comprises aluminum [paragraph 0013]. 
Regarding claim 14
Czok teaches a battery system as set forth above, wherein the plurality of system components comprises cables, electronic components, or sensors (the system components, 6, include components for cooling and/or heating, components for monitoring and controlling the state of charge, mechanical fastening elements, cable harnesses, etc.) [Fig. 1, paragraphs 0016-0019]. 
Regarding claims 21 and 22
Czok teaches a battery system as set forth above, wherein the foam body is integrally bonded to the portion of the housing [paragraph 0007].
The limitation “by gluing” is considered a product-by-process limitation.  The limitation “by gluing” does not distinguish the claimed product from the prior art.  Further, said limitayipm does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that Independent claim 1 is amended to recite that “the foam body is connected to a portion of the housing and is configured to dampen vibration” and “the foam body contacts the portion of the housing only in selected sections that enable resonance frequencies to be shifted.” 
Applicant argues that, in contrast, Czok discloses that the foam body 3 is inserted into the housing portion 2a (see FIG. 1 of Czok below). 
Examiner respectfully disagrees.  The housing body 3 disclosed in Czok is integrally formed only on relevant parts of the housing portion such that the relative movement between the foam body and the battery component is prevented [paragraphs 0007, 0015 and 0019].  Accordingly, the foam body is capable of dampening vibrations because the relative movement between the housing portion and the battery component is prevented.  Further, the argued limitations are considered intended use of the claimed foam. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that Czok also discloses that welding the foam body 3 to the relevant housing part by the action of heat within an automatic foaming machine has the advantage of reduced assembly time, in particular during the completion of the battery housing with the at least one battery component (Id.)

Applicant further argues that Czok fails to disclose or teach that “the foam body contacts the portion of the housing only in selected sections that enable resonance frequencies to be shifted.” 
Examiner respectfully disagrees.    Applicant’s arguments are not commensurate with the Czok reference.  Czok teaches an embodiment that comprises integrally molding to provide the advantage of reduced assembly time.  Paragraph 0007 of Czok recites “[i]n contrast, according to a second embodiment of the invention, the at least one foam body is an integral part of the first or second housing part. This has the advantage of reduced assembly time, in particular during the completion of the battery housing with the at least one battery component.  For this purpose, the at least one foam body is preferably formed on the first or second housing part according to an in-mold process, also referred to as an in-mold process.”   Said disclosure is not directed to the particular function of the foam body within the assembly but to the advantageous effects of integrally molding.  
Further, the housing body 3 disclosed in Czok is integrally formed only on relevant parts of the housing portion such that the relative movement between the foam body and the battery component is prevented [paragraphs 0007, 0015 and 0019].  Accordingly, the foam body is capable of dampening vibrations because the relative movement between the housing portion and the battery component is prevented.  Further, the argued limitations are considered intended use of the claimed foam. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/113858, Fink et al. teaches a battery cell module comprising a plurality of cells (100) surrounded by a foam material structure (200) comprising fire-retardant properties, the foam material structure comprising a plurality of foam layers 201-204 having the same or different mechanical, physical and/or chemical properties [Fig. 1 and Abstract].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721